Fill in this information to identify your casel

Debtor     1             ORSOLYA KARLOSAK

Debtor 2


Uniled States Bankruptcy Court lor the:            DISTRICT OF ARIZONA

Casenumber 19-bk-04635
                                                                                                                                  E    Checlif this rs an
                                                                                                                                       amended filing



OfficialForm 106Sum
Summary of Your Assets and Liabilities and Certain Statistical                                           lnformation                         tzts
Be as complote and accurate as possible. lf two married people are filing together, both a.e equally responsible for supplying corroct
informatlon. Fill out all of your schedules first; then complete the info.mation on this lorm. lf you are tiling amended schedules after you file
your original lorms, you must fill out a new Summary and check the box at tho top g, this page.

GE             summarize Your Assets

                                                                                                                                      Your aas€da
                                                                                                                                      Value ofwhal you o^m

      Schedule A./B: Propetty (Official Fom 105N8)
      1a. Copy line 55, Total realestate, hom Schedule fuB....       .
                                                                                                                                                                 0.00

      1b. Copy line 52, Total personal property, from Schedule       NB.                                                                                       750.00

      1c Copy line 63, Total of all p.operty on Schedule A/B     .                                                                    s                        750.00

E!             summarize Your Liabilities

                                                                                                                                      Your llabilltles
                                                                                                                                      Afipunt you   oe
      Schedule D: Crcdilors Who Have Claims Secured by Proqtty (Olficial Form 106D)
      2a Copy the tolal you listed in Column A, Arno unt o[ clairn, at the bottom of lhe last page of Part 1 ol Schedule D..          $                          0.00

3     Schedule EE: Creddors Who Have Un*cured C/arrns (Official Form 106E/F)
                                                                                                                                                                 0.00
      3a Copy the total claims from Pad 1 (priorily unsecured claims) from line 6e of Schedule EE.-....

      3b. Copy the totalclaims from Part 2 (nonpriority unsecured claims) from    line6jof Schedule   E8.............   .......        s                 14,235.00


                                                                                                        You, total liabilities    $                 14,235.00


EEE            Summarize Your lncome and Expenses

      Schedule l: your /r,come (Official Form '1061)
                                                                                                                                                          2,188.90
      Copy your combined monthly rncome from line 12 ol Schedule 1.........

5.    Schedu/e Jr your Expe,ses (Official Form 106J)
                                                                                                                                                          2,6/15.00
      Copy your monthly expenses from line 22c ol Schedule J

EE             Answer These Ouestions tor Administrativ€ and Statistical Rocords

6.    Are you filing tor bankruptcy undorChapters 7, 1l,ort3?
      E No You have nothing to repori on this part of the form. Check thrs box and submit thrs form lo the court with your other schedules.
       I    Yes
 7.   \rvhat kind o, debt do you have?


      I        Your debts are pdmadly consumer debts. Corsumer deDls are those "incurred by an individual primarily for a personal, family, or
      -        householdpurpose."l1U.S.C.S101(8).Fill out lines &99 for statisticzl purposes.2S U.S.C. S 159.

      E        Your debts are not primarily consumer dqbts. You have nothing to report on this part of the form Check thrs box and submil lhis form to
               the court with your other schedules.
 Oficial Form 106sum               Summary of You, Assets and Liabililies and Certain Statistical lnformation                                page   1   of 2

Sonwar€ Coprrqhl (c) 19S6 2019 Bosl Case LLC   -awbesl@s6   @m
               Case 2:19-bk-04635-DPC                        Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                    Desc
                                                             Main Document    Page 1 of 34
 Debtor   1    oRSOLYA KARLOSAK                                                             Case number (/f knowr,,)    19-bk{4635

 8.    From the Sfaaement of Your Current rlonthly lncome: Copy your total current monthly income trom Otficial Form
       1224-1 Line 11 OR, Form 1228 Line 11:OR, Form 122C-1 Line 14.


 9.    Copy tho following special categodgs of claims from Part 4,line 6 of Schedule EEi

                                                                                                          Total clalm
       From Patt,l on Scrredure EF, copy the folloudng:

       9a. Domestic support obligatrons (Copy line 6a.)                                                   $                  o.oo

       9b. Taxes and certain other debls you owe the government. (Copy line 6b.)                          $                  0.00

       9c. Clarms for death or personal injury Mrile you were intoricated. (Copy line 6c.)                                   0.00

       9d. Student loans (Copy line 6f.)                                                                                     0.00

       9e. Obligatrons arisrng out of a separation agreement or divor@ that you did not report as
           priority claims. (Copy lrne 69.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other simrlar debts. (Copy line 6h.)           .$                   0.00


       99. Total. Add lines 9a through 9f.                                                            $                    0.00




Oficial Form    106sum                            Summary of Your Assets and Liabilities and Certain Statistical lntormation            page 2 of 2
Sonwar€ Copyrqht (c) 1996-2019 B€st Cas6   LLC   w*b€st6ecom
            Case 2:19-bk-04635-DPC                           Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                          Desc
                                                             Main Document    Page 2 of 34
 Fill in this information to identify your case and this filing:

 Debtor     1               ORSOLYA KARLOSAK

 Debtor 2


 United States Bankruptcy Court lor the:                DISTRICT OF ARIZONA

 Casenumber l9-bk-04635                                                                                                                   E    Check it this is an
                                                                                                                                               amended filing



OfficialForm 1064/8

ln each category, separately list and describe hema. LBt an esset only once. It an assot llts in mor6 than ono category, list the a.set in lhe category where you
think tl ftts besl. Be as complete and accurdte aa pos8lble.lftwo maried people are llllng t€ether, both are equally rosponsibla torsupplying co[€ct
infometion. ll mo.e sPece is needed, atlech a 3eparato aheet to thi3 form. On llle top ofany addltlonal pageB, write your name and case number (if known).
Anlwer every question,

@       oe"cau e""n Residence, Building, Land, or olher Reat Est te You Own or Hsve an tntere6t tn

l Do you own or haye any legal or eq itablo lnterest in any residence, bulldlng,land, or similar property?
                                               u



     ! to Go to part z
     E   Yes. Vviere   is the property?


l@          oescaue Your vehicles

Do you own, lgase, or have legal or equitable interest in any vehicles, whethgr they a.G registe,ed or not? lnclude any vehicles you own that
someone else drives. lf you lease a vehicle, also repod it on Schedule G: Execulory Conkacls and Unexpircd Leases.

3. Cars, vans, trucks, tracto6, sport utility vehicles, motorcycles

     Iruo
     E   Yes


4. Watercratt, aircraft, motor homes, ATVS and other recroational vehicles, other vehlcles, and accessories
   Examplesr Boats, trailers, motors, personal watercrafl, fishing vessels, snowmobiles, motorcycle accessones

     IHo
     E ves


 5   Add the dollar value of the ponion you own tor all of your entries from Pari 2, including any en&ies ,o.
     .pages you have attached for Part 2, Write that number here.....                                                                                   s0.00


            DeScib€ Your Pe.sonal and Houaehold llems
 Do you own or have any legal             o,                                                                                                         of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions
6. Household goods and furnishings
      Examples Majot appliances, furniture, linens, china, kitchenware
     Oruo
     I   Yes. Describe.....

                                                                                                                                                         $200.00


7. Electronica
      Eramplesr Televisrons and radios, audro, video, stereo, and digital equipment; computers, printers, scanners: music collections, eleclronic devices
                including cellphones, cameras, media players, games
     E   t'to
     !   Yes. DescIrbe.
Official Form 1064,/8                                                 Schedule AJB: Property                                                                Page     1

Sonwar€ Copynghl (c) 19!6-2019 Besl Case. LLC -    ww   b.slcas€ c@
                Case 2:19-bk-04635-DPC                           Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                  Desc
                                                                 Main Document    Page 3 of 34
 Debtor     1     oRSOLYA KARLOSAK                                                                    Case number    (fknowrl l9-bk44635


                                   CELL             w                                                                                               $150.00


8. Collectibles ot value
     Examples: Antiques and figurines; paintings, prints, or other artwod<, books, piclures, or other art objeds; stamp, coin, or baseball card collectrons;
               olher @llections, memorabilia, colledibles
     I    tto
     E    Yes. Describe....

9. Equipmenl tor sports and hobbies
     Examples. Sports, photographic, exercjse, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks: carpentry tools;
               musical instruments
     lNo
     ElYes.      Describe.....

10. Firsarms
         Examples Pistols, rifles, shotguns, ammunition, and related equipment
     Iruo
     D Yes       Describe.   ..


11   Clothes
         Examples: Everyday clothes, turs, leather coats, designer wear, shoes, accessones
     E    tto
     I    Yes. Describe....

                                   WOMENS                                                                                                             s7s.00


                                            c                                                                                                         $50.00


12. Jewelry
         Examples: E,teryday iewelry, costume iewelry, engagement rings, wedding rings, heidoom jewelry, watches, 9ems, gold, silver
     I    tto
     E Yes.      Describe ..

13. Non-farm animals
         Examplesr Dogs, cats, brrds, horses
     E    tto
     !    Yes. Describe...

                                   3                                                                                                                  $75.00


14. Any other personal and household items you did not alrcady list, including any health aid3 you did not list
     I    tto
     D Yes.      Give specific information...   .




 15      Add the dollar value ol all ofyour entries from Part 3, including any entries for pages you havr attachsd
         lor Part 3. Write that number here ....................                                                                                 $550.00


            Oeacribe Your Flnancial Assets
 Do you own or have any legal          or                                                                                           Current Yaluo ot the
                                                                                                                                    portion you own?
                                                                                                                                    Oo not deduct secured
                                                                                                                                    claims or exemptions.

16. Cash
         Exarnples- Money you have in your wallet rn your home, in a safe deposil box, and on hand when you file your petition
     Ito
     E Yes ...

Otficial Form     1064,/8                                      Schedule A/B: Property                                                                   page 2
Sottw&e Copynght (c)ISAA2O19 Aes   Ca$ LLC wwbeslese@m
                Case 2:19-bk-04635-DPC                  Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                      Desc
                                                        Main Document    Page 4 of 34
 Debtor     1      ORSOLYA KARLOSAK                                                                                       Case number    f,rknowr) 19-bk-04635
17. Deposits of money
         Eramplesr Checking, savings, or olher financial accauntsi certificates of deposil; shares rn credit unrons, brokerage houses, and olher similar
                   institutions. lf you have multiple accounts with the same institution, lrst each.
     Euo
     r ',es.......... ..                                                               rnsiiturion name:



                                            17.1.       CHECKTNG                       CHASE                                                                         $200.00


18      Bonds, mutu.l funds, or publicly traded stocks
        Examplesr Bond funds, investnent ac@unts with brokerage firms, money market accounts
     I    tto
     E    yes......... .   ......                      lnstitution or issuer name.

19. Non-publicly traded stock and intercsts in incorporated and unincorporated busi.Esses, including an interest in an LLC, padnership, and
         ioint venture
     !to
     E    Yes. Give specific information about them                 ......   ...
                                                 Name of    entity:                                                         % of ownership:

20. Govemment and corporate bonds and othe. ncgotiable and non-negotiable instruments
         Negotiable instrumenls include personal checks, cashiers' checlG, promissory notes, and money orders.
         Non-negotiable instrumenls are those you cannot transfer to someone by signing or delivering them.
     I    tto
     E    Yes. Give specific information about them
                                       lssuer namei

21. Rstirement or Pension accounts
         Eramplesr lnlerests in lRA, ERISA, Keogh, 401(k), 403(b), thnft savrngs accounts, or other pensron or profit-sharing plans
     luo
     E    Yes. List each accounl separately
                                            Type of accounti                           lnstitution name:

22. Sgcurity dGposits and prepayments
         Your share of all unused deposits you have made so that you may continue service or use ftom a company
         Examplesr Agreements with landlo.ds, prepaid rent, public utilities (eleclric, gas, water), telecommunications companies, or others
     lxo
    E     ves.                                                                         lnstitution name or individual

23. Annuities (A contract for a periodic payment of money to you, ether lor                        life or lor a number of years)
     !    tto
    E Ves.............              lssuer name and descdption.

24. lnlBrEsts in an education lRA, in an account in a qualified ABLE program, or under a                                qualifird state tuition program.
    26 U.S.C. SS 530(bX1), s29A(b), and 529(bX1).
    ! tto
    E] yes......       .            lnstitution name and description. Separately lile the records of any interests.ll U.S.C. S 521(c):

25. Trusts, equitable or futurE interests in propgrty (other than anything listed in line l), and rights or powe6 exercisable for your bcnetit
    I     tto
    E     Yes. Give specfic information about them...

26. Patents, copyrights, tradomarks, trade sec,ets, and other intelloctual prop€rty
         Examplesr lnternet domain names, websites, proceeds from royallies and lic4nsing agreements
    lNo
    E     Yes. Give specific intormation about them...

27. Licenses, franchises, and other general intangibles
         Examplesr Building permits, exclusive licenses, cooperalive associahon holdings, liquor licenses, professional hcenses
    Iruo
    E     Yes- Give specific inlormation about them...

 ilonoy or proporty owed to you?                                                                                                                       Current Yalue of th€
                                                                                                                                                       portion you own?
Ofrcial Form '106A/8                                                               Schedule AJB. Property                                                                 page 3
Soi*"re    Copynght   {c)19s2019    86sr   Ca*   LLC   -wbesl@e     @m
                Case 2:19-bk-04635-DPC                                Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                          Desc
                                                                      Main Document    Page 5 of 34
 Deblor        1       ORSOLYA       KARLOSAK                                                                       Case number   f,/r,own) 19-bk{4635
                                                                                                                                              Oo not deduct secured
                                                                                                                                              claims or exemptions.

28. Tax ,Bfunds owed to you
     !       tto
     E Yes         Give specific rnformalion about them, including whether you already filed the returns and the tax years.....-.



29. Family support
         Examples. Past due or lump sum alimony, spousal support, child support, maintenance, divorc€ settlement property settlement
     I       tto
     E       Yes. Give specjfic information......


30. Other amounts someone owes you
         Examples. Unpaidwages, disability insuranc4 payments, disability benelils, sick pay, vacalion pay, workers' compensation Social Security
                   benefits; unpaid loans you made to someone else
     lruo
     E       Yes. Grve specjfic information

31 lnterests in insurance policies
         Examplesr Health, dEabrlty, or life insurance; health savings account (HSA); credit, homeowne/s, or renter's insurance
     lNo
     E       Yes. Name the insurance company ofeach policy and lisl its value.
                                      Company       name:                                                 Beneficrary:                         Surrender or refund
                                                                                                                                               value:

32. Any interEst in properv that is due you t.om someone who has died
     lf you are the beneficiary of a living trust, exped proceeds from a life insurance policy, or are cunently entilled to receive property because
         someone has died.
     !  tto
     El Yes Give specific informalion.


33. Claims against third parties, whethor o, not you have filed a larvsuit or made a demand for paymGnt
    Examples: Accidents, employment disputes insurance claims, or rights to sue
   I tto
     E Yes          Oescribe each c|aim.........

34. Other contingent and unliquidated claims of Gvery natu.e, including counterclaims of the debtor and rights to s€t off claims
     Ino
     D Yes.         Describe each c|arm.........

35. Any financial assets you did not already list
     lruo
     E       Yes. Give specilic intormation..

 36.      Add ths dollar yalus of all ol your entries from Part 4, including any sntries lor pages you have attached
          for Pa,t 4. Write that number here...,.,.........                                                                                              $200.00


@              o"acrtt" my austn*s-Retated Prope,ty You own or      H6ve   !n   tnterest tn.   Ltlt eny reateltste in Part   1.


37      Do you own or have any 169al or equiGble lnterEst in any buslne33-related prop€rty?
    !    No    Go to   P"n6.
    E    Yes. Go lo line   38




E              oescate lny fam- end Commercial Flrhing-Related Property You Own or Have an Intercst ln.
f                  o*n o,'nave an rnreresr rn farmano rrst rirn Pan r.
               'tvo,
46      Oo you own or have any legal or equatable interest in any farm- or commercial tishing-related property?
         I    No co to Pan     7.

         E Yes      Go ro line 47.


Oflicial Form 1064,/8                                               Schedule A,/B. Property                                                                     page 4
Soft€re CoprrEhl (c) 1996-2019 B€st    Ca$ LtC -ww b.stBe cm
                   Case 2:19-bk-04635-DPC                    Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                          Desc
                                                             Main Document    Page 6 of 34
 Deblor    1     ORSOLYA         KARLOSAK                                                                  Case number   (rft,owr) l9-bk-04635

@                o"""ao" All    Property You own or Have an     tnteo.t   tn That You Dtd Not ListADove


53   Do you have other propeiy o, any kind you did not already list?
     Examples. Season tid(ets, country club membership
     I   tto
     E Yes     Give specific inlormation       ..



 54.     Add the dollar value ot all otyourentriesfromPartT.W.itethatnumberhere.,......                                                            $0.00


@               List the Totats of Each part of this Form


 55      Pari 1: Total real estate, line 2                                                                                                           $0.00
 56.     Pan 2: Total vehicles, line5                                                             t0.00
 57                                                  15
         Part 3: Total p€rsonal and household items, line                                      $550.00
 58 PaIt 4: Total financial assets, line 35                                                    t200.00
 59 Part 5: Total business-related property, line 45                                              $0.00
 60.     Part 6: Totalfann- and fishing.related property,          line52                         $0,00
 61.     Part 7: Total other property not listed,line 54                          *               $o.oo

 62.     Total p€rsonal property. Add          lines56through61...                             S750.00    Copy personal properiy   lolal           $750.00

 63.     Total of all property on Schedule A/B Add lrne 55 + line 62                                                                             $750.00




OfficialForm 106A/8                                                  Schedule AJB: Property                                                           page 5
Soltwaro Copyrghr (c) 1996-2019 Bosl Case.   LLC    Mb.sr@6h
               Case 2:19-bk-04635-DPC                          Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                              Desc
                                                               Main Document    Page 7 of 34
 Fill in this information to identify your case:

 Oebtor    1                ORSOLYA KARLOSAK

 Debtor 2


 United States Bankruptcy Court lor the:                         DISTRICT OF ARIZONA

 Casenumber 19-bk-04635
                                                                                                                                                     fl   Checl if this is an
                                                                                                                                                          amended fling


OfficialForm 106C
Schedule G: The                                        Propeily You Glaim as Exempt                                                                                              4t19

Be as complete and accurate as possible lf two married people are filing together, both are equally responsible for supplying correcl information Using
the property you lisled on Schedule A/B Ptoperty (Official Form 1064,/8) as your source, lisl the property that you claim as exempt. lf more space is
needed,lilloul and attach to this page as ma^y @pies oI Patl2: Addil,bnal Page as necessary On the top of any additional pages, write your name and
case number (if known).

For each itsm ot prop€rty you claim as exempt, you must specify the amount oftho exemption you claim. One way of doing so is to state a
spscific dollar amount as exempt Altematively, you may claim the full fair markgt value gl the property being exempted up to the amount of
any applicable statutory limit. Some eremptions--such as those for health aids, rights to receive ce,tain benefits, and tax-exempt .etirement
funds-rnay be unlimited in dollar amgunt. However, it you claim an exgmption o, 100% of rair market yalue under a law that limits th6
exgmption to a parlicular dollar amount and th€ value ol the property is detrrmined to exceed that amount, your exsmption would be limited
to the applicable statutory amount.

EEm ldentift th€ Propertv You Claim as Erempt
 . Which sGt of exemptions are you claiming? Check one only, even i yout spouse is filing with you
 1


   I You are claiming state and federal nonbankruptcy exemptions 11 U S C. S 522(bX3)
      E   You are claiming federal exemptrons. 11 U S.C. S 522(bX2)

 2.   FoJ any     pJoErty you list on Schedure I/B that you claim as gxempt, lill in thq intormation below.
      Brlef d..c.iption of the pioporty and llne                 on       Cursnt value ol   t,la   Anount of the exemptlon you      clalm     Speciffc law3 that allow exemption
      Scredura IrA that llata this            p,oporty                    po.flon you own
                                                                          Copy lhe valoe   lrom    Ch*k   only o@   fux for each exemplion.
                                                                          Schedule tuB

      BED, CHAIRS, TABLE, COUCH,                                                    t200.00 I                                     32OO.OO Ariz. Rev. Stat.       S 33-1123
      NIGHTSTAND
      Line from Schedu/e A/B: 6.1                                                           E          t oo% ot rair martet value. up to
                                                                                                       any applic€ble statutory limit


      CELL PHONE, Tv                                                                $150.00        I                              $i5O.OO Ariz.     Rev. Stat. S 33.1123
      Line to.r, Schedule A./B:7              .1
                                                                                                   E   lOO% of fair ma*et value, up to
                                                                                                       any applicable statutory lim(


      WOMENS CLOTHING
      Line from Schedurs A./B                ll.'t
                                                                                     s75.00        I                                S7S.OO Ariz. Rev. Stat.      S   33-1r25(1)

                                                                                                   D   loo% offair market value, up to
                                                                                                       any applicable statutory limit


      KIDS CLOTHING
      Line ftorn Schedule         NB: '11.2
                                                                                     ss0.00        I                                          Ariz. Rev. Stat.   S   33-1125(r)

                                                                                                   E   lOO% of fair ma*et value upto
                                                                                                                                    '5O.OO
                                                                                                       any appliczble statutory limit


      3 DOGS
                                                                                     $75.00        I                                S75.OO Ariz. Rev. Stat.      S 33.1125(11)
      Line fiom Schedule ArB.13-1
                                                                                                   E   1OO% of fair markel value, up to
                                                                                                       any applicable statutory limit




Official Form     106C                                             Schedulec: The Property You Claim as             Exempt                                                 pagel of2
Soiiwar€ Copyrqhi (.) 1 986-201   I   Besl   Cas     LLC -   M        com
                                                                 b€st@e                                                                                              Best Cas6 Bankrupicy
               Case 2:19-bk-04635-DPC                                     Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                          Desc
                                                                          Main Document    Page 8 of 34
 Debtor   1   ORSOLYA        KARLOSAK                                                                    case numb€r (r   known) l9-bk-0/1635
      Brief doacdp$on of the property and lino        on    Cirrart vahr of   lr|e   Anrount ot the orompdon you     chim       Sp€clnc   hw! thli   allow aremption
      Schedob A,A    ft..t ll3t thi.   proporty             portlon you own
                                                            Copy tho value   Irom    Check only orE   bx br   eadt exempthn
                                                            *hadule Ara
      CHECKING: CHASE                                                 t200.00 !                                     $2OO.OO Ariz. Rev. Stat.          S 33.1126(AX9)
      Line tuom Schedub An:17           -1
                                                                              E           too% orfair ma*et value, up to
                                                                                          any applicable statutory limit


 3.   Are you claiming a homeslgad exemption ol more than 3'170,350?
      (Subjecl to adjustrnent on 4lO1n2 and every 3 years afler that for cases filed on or afier the dale of adjustment.)
      lNo
      E Yes. Did you acquire the property covered by the exemption              within 1,215 days before you filed this case?
         DHo
         D Yes




Offcial Form    106C                                   Schedule C: Ths Property You Clalm as          Exempt                                                  page2ol2
Sotiwar6 CopyrEhl (c) 1996 2019 Eesl Cas€    LLC   *w b€sr6e @m                                                                                         Best Case Eankruplcy
              Case 2:19-bk-04635-DPC                        Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                            Desc
                                                            Main Document    Page 9 of 34
 Fill in this information to identify your case'

 Debtor   1              ORSOLYA KARLOSAK

 Debtor 2


 United States Bankruptcy Court for the:           DISTRICT OF ARIZONA

 Case    number l9.bk{4635
                                                                                                                                 E    Check if this is an
                                                                                                                                      amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                              12t',15

Be as complete and accurale as poaslble.    Ittwo maried people are llling to96ther, both arE equally reaponsibl€ forsupplying conEct intomation, lf morB space
i3 needed, copy the AdditionalPage, fill it out, numberthe entries, and attach lt to thl! form. On the top ofany.ddition.l pages, write your name and case
numbe, (il known).
1. 0o any     credito6 have clalms secured by your property?
     I tto      Chect his box and submit thrs form to the court with your other schedules. You have nothing else to report on this form.
     E    Yes. Fill in all of lhe information below




Otltcial Form     106D                          Schedule O: Creditors lryho Have Claims Secured by    Prope.ty                                       page 1 of    1

Software Copyright (c)199d2019 Aest Case LLC   -M besl@ @m                                                                                     Best Case Bankruprcy
              Case 2:19-bk-04635-DPC                      Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                      Desc
                                                         Main Document    Page 10 of 34
 Fill in this information to identify your case:

 Debtor       1                ORSOLYA KARLOSAK

 Oebtor 2


 Un ed States Bankruptcy Court for the                DISTRICT OF ARIZONA

 Case      number l9-bk{4635
                                                                                                                                                     E   Check if lhis is an
                                                                                                                                                         amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12t15
Be a3 complete and accurate         a! possible. tj3e Part
                                                       lor creditors wllh PRIORITY clalms and Pa.t 2lor creditors with NONPRIORITY clalms. Listthe othor party to
                                                             1
any executory coniacts or unexpl@d leases that could r.6ult in e cl.im. Also lbt erecutory cont..cB on Schedule A/8: PrDp€rty (Oficlel Form l06A/8) and on
Schedule G: Erecutory ContracB and Unexpired Leases (Official Form l06G). Do not include any cr.dltors with pa.ti.lly securcd clalms that are list.d in
Schedule D: Credhors Who H.ve Claims Secured by Property. lf more lpece is needed, copy the Pan you need, fill lt out, numberthe entrle3 in the boxe3 on the
leff. Attach the Continuation Page to this pago. llyou have no inlormation to report ln a Part, do not file that Part. On the top of any addluonal page3, wrlte your
name and ce3e number (it known),

IEI        List All of Your PRIORIW Unsecured Claims
 1. Do any credltols have priorlty unsecured clarms against you?
      E       No. Go ro part z

      I   ves
 2.   List all of your priority unaocu@d claimr.        It a creditor has more lhan one prionty uns€cured daim, list the credito. separately for eacn daim. For each clarm lisled.
      rdentify whal type ol claim il is. lf a ciaim has both priority and nonpnodty amounts, list that claim here and show both pnority and nonpriority amounb fu much as
      possrble,list lhe daims n alpiabetical order accoding to lhe credilois narne llyou have more than two priority unsecured claims, fillout lhe Continuation Page of
      Part 1 lf more than one credilor holds a particular claim, lisl lhe other creditors in Part 3
      (For an explaneton of each typ€ o, daim, see the inslructrons for lhis form in the insuuclion booklel.)
                                                                                                                     ToGlclalm             Pnorfty                onprlo.tty
                                                                                                                                           amount                amounl
               ARIZONA DEPARTMENT OF                                                                 UNKNO
               REVENUE                                             Lasi 4 digits of account   number WN                     Unknown               Unknown               Unknown
               Priority Credilo/s Name
               1600 WEST MONROE STREET                             When wa! the debt     incured?        UNKNOWN
               Pho€nix, AZ 85007
               Number Street Crty State Zlp Code                   Aa   ofthe date you file, thc clalm is: Check allthal apply
       Who incu..ed the debt? Chect one                            E    cont,ngent
          I    Debtor 1 only                                       E    Unhqurdated

          E Debtor 2 only                                          E    Dispured

          E Deblor 1 and Debtor 2 only                             Type ot PRIORITY uGecu?Ed claim:

          E At basl one ofthe debtors and another                  E    Domestrc support obhgalons

          E Check if this claim is for . community      d6bt       I    Taxes and certain other debts you owe the governmenl
          ls the claim subiect to olrset?                          E    Chrms for death or personal rnlury while you were rntoxicaled
          I    lto                                                 E    ottre, Specity
          E    ves                                                                       NOTICE ONLY




Oflloal Form 106 E/F                                    Schedule E/F: Creditors l/Yho H.ve lJnaecurcd Clalms                                                              Pago 1     of8
SonMre CopyrEh' (c) I 9€6-2019 Besr Caso LIC -   ww   b€srEse @6
                  Case 2:19-bk-04635-DPC                          Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                                 Desc
                                                                 Main Document    Page 11 of 34
 Debtor       1      ORSOLYA        KARLOSAK                                                                           Case number       (irkn@n) 19-bk-04635

                                                                                                                     UNKNO
               tRs                                                           Lest 4 dlgits of account     number     WN                  Unknown           Unknown              Unknown
               Pr,oflh/ C'edllois Name
               PO BOX 7346                                                   When wa6 the debl         incured?      UNKNOWN
               Philadelphia. PA 19'l0l
               Number Slreet Cily Slate Zip Code                             As   ofthe date you file,lhe claim ls: Checl allthal apply
          Who incurEd the dobt? Check one                                    E Contngenl
          I    Debtor 1 only                                                 E untiqr:raatea
          E oebtor 2 onty                                                    E Disputed
          E Debtor 1 and Debtor 2 only                                       Type ol PRIORITY unsecured cl8im:

          E At bast one oflhe debtors and another                            E    DomestE support obhgatrons

          E Check if this claim is for a community debt                      I    Taxes and certarn other debls you owe      tie government
          ls the claim rubiect to offset?                                    E    Chims for dealh or personal injury while you were rntoxrcated
          !    lto                                                           E    otner specrfy
          E    ves                                                                                     NOTICE ONLY

lltttl               List All of Your NONPRIORITY Unsecured Claims
 3.   Oo any creditors have nonpriority unaecurcd claim3 against you?

      E       No You have nothrng lo report         rn lhrs part.   Submt thrs form lo the coun wth your other schedules

      I       ves

a.    Lirt all ofyour nonpdority unaecurod claim6 ln the alpha bctlca l o.der of th. crBditorwho holdl each claim. lI a credlor has more than one nonpnonty
      unseclred claim, lisl he c.edilor s€paralely for eaci claim For eaci claim listed. identrt what Vpeofclaim d rs. Donol list clarms akeady rnduded in Part 1.ll more
      than one creditor holds a particrrlar claih, list the other creditors in Part 3 ltyolJ have rnore lhan thre€ nonpnonty unsecured daims filloul the Contrnuation Page of
      Pat12.
                                                                                                                                                                   Totalclelm

Eil rrr,rr rxc Nonpriority Crcditor's Name
                                                                                  Last a digits ol eccount   number UNKNOWN                                                      $177.00

               PO BOX 3097                                                        When was the debt      incuned?           UNKNOWN
               Bloomington, lL 61702
               Number Slreet      Ct,   Stale   Z                                 As   olthe date you file, the clalm is:   Check allthat apply
               Who incured th€ debt? Check one.
               I          only
                     Debtor   l                                                   Elcontrngent
               E oebtor 2 only                                                    El   Untrquidaled
               E Debtor 1 and Oebtor 2 ont                                        E] Disputed
               E At bast one of the debtors and another                           Typ€ of NONPRIORITY unsecued claimi

               E chect ifthis ctaim is for a communtty                            E    st'denl toans
               debt                                                               fl Obhgations arising out of a separalrcn agreement or dNorce lhal you did nol
               B the clslm subJectto        offset?                               report as prionly claims

               I Ho                                                               E    oebts to pension or profit-sharing plans. and olher simrlar debls

               E Yes                                                              I    orner.   specrty COLLECTION- COX




Ofllcial Form 106       E/F                                         Schedule E/F: Cr€dltors Who Have unsecured              Clalms                                                P.ge    2   ol   E

Softw-e Copyrght (c)19S-2019            Bestca*     LLC-Mb6st..$@m                                                                                                       B6sr   Ca*   Aanktuprcy
                   Case 2:19-bk-04635-DPC                                  Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                               Desc
                                                                          Main Document    Page 12 of 34
    Debtor   1    ORSOLYA KARLOSAK                                                                          Case number      (d   rno"n)     19-bk-04535

             AMERICAN WEB LOAN                                      Last 4 digits    ot.ccount number UNKNOWN                                                Unknown
             Nonpro t', Cred'toi$larrc
             522 NORTH I4TH STREET, #130                            lvhen was th. debt       incuded?         UNKNOWN
             Ponca Citv, OK 74601
             Number Street Crty State zip Code                      As ot   tie   date you file, the claim Is: Chect all lhat apply
             Who Incuned the debt? Chect one.
             !     oebtor   t   onty                                El contrngent
             E     Debtor 2 only                                    E    Unlrqurdated
             E     Oebtor 1 and Debtor 2 only                       E    oisputea
             O Al    leest one of the deblors and another           Type ot NONPRIORITY unsecured claim:

             E Chect lt this claim is lor a communlty               E Student toans
             debt                                                   E Obloations arising      oul of a separalion agreement or drvorce lhal you did not
             16   the claim aubiectto offs.t?                       report as priority claims

             llo                                                    E    Debts to pens'on or profilsharing plans. and other srmilar debls

             E v""                                                  191691 gpecrry LOAN


14      3 | ASPIRE                                                  Last 4 dlgits ot accouni number           UNKNOWN                                         s413.00
             Nonpnority Creditois Name
             PO BOX 105555                                          When was the debt        incun€d?         11-2005

             Number Slreet Cfy State zip Code                       As ofthe date you file, the claim is: Check allthat appty
             Who incuned the debt? Check one.
             I Debtor t onty                                        Elcontrngent
             E Debtor 2 onty                                        E    Unlrquidated
             E Oebtor 1 and Debtor 2 onty                           E    Oisputed
             E At basl one ol lhe deblors and anolher               Type o, NONPRIORIW unsecured claim:

             E Check if Uris claim ls for a community               E student toans
             debt                                                   E Odrgatrons ansrng oul ol a separatron       agreement or drvorce lhal you   dd not
             ls llle clalm 3ubject to ofGet?                        report as priority claims
             !ro                                                    E    Debts to pension or prolllsharing plans. and other srmrlar debls

             E    yes                                               !    orner specrry CREDIT CARO


|
    1   4I   COLLECTIONS USA               INC                      Last 4 digits ol .ccount number           UNKNOWN                                         t8r 1.00
             Nonpriority Creditor's Name
             216/t0 N lgth AVE STE C3                               When was the debt        incured?         UNKNOWN

             Number Street City State Zip Code                      As ofthe date you file, the claim      13: Check   allthat appty
             vllho incurrc'd the debt? check one.
             !    Debtor    t   onty                                E Conllngent
             E] oebror      2 onty                                  E unt,quraared
             E Oebtor 1 and Deblor 2 only                           E Disputed
             E Al leasl one of the debtors and another              Type of NONPRIORITY un3ecurcd claim:

             O Ch.ck lf this claim is for a communlty               E    student toans
             debt                                                   El Obhgations ansing out of a separation agreement or dvorce that you did nol
             ls the claim.ubiect to offset?                         reporl as priority claims
             I llo                                                  D    Debts to pension or prolit-sharing plans. and olher simrlar debls

                                                                                           CoLLECT|ON- SARATOGA RTDGE APT
             E    ves                                               r-   Olher Specrty HOMES




Olfoal Form 106         gF                              Schedule E/F: Credito6 Who Have Unrecured Ctaims                                                      Page 3 of 8
Soiva.e Copy.Eht (c) 1SA6-2019 gesr    Cas LLC   *w   besteso com
                 Case 2:19-bk-04635-DPC                         Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                             Desc
                                                               Main Document    Page 13 of 34
 Debtor   I    ORSOLYA KARLOSAK                                                                           Case number     ( known) i9-bk.04635

!.5_-.]   CREDIT CONTROL                 CORP                       Last 4 dlsits o' account number          UNKNOWN                                       $26r.00
          Nonpriorily Credilo/s Name
           I162,1 ROCK LANDING DR                                   Yvhen   w.s tlre debt   incured?        8-2018
          Newport News, VA 23606
          Number Slreet City Stale Zip Code                         Aa   olthe date you file, the claim is: Check allihat apply
          Who incured th€ debt? Check one.
           !    oeoror   t   onty                                   CI contrngent
           E    Debtor 2 only                                       E    Unlqudated
           E    Debtor 1 and Debtor 2 only                          E    Disputed
           E   Al bast one ol lhe deblors and another               Type o, NONPRIORITY unsacured claim:

          E Chect ll ll|ls claim is for a community                 E siudent toans
          debt                                                      E Obligations arising oul of a saparation    agreemenl or drvorce thal you dd not
          ls the clalm 6ubrect to oft6et?                           repod as priority claims

           Ilo                                                      E    Debts to pension or   profi!sha n9 plans. and other simrlar debls

          D v".                                                     !    omer Specrry COLLECTION- COX


l4   5|   CREDIT CONTROL                 CORP                       Last 4 dlgits or.ccount number          UNKNOWN                                        s704.00
          Nonpriority Credilor's Name
          I182I ROCK LANDING DR                                     When wa6 the debt       lncured?        8-2018
          Newport News, VA 23606
          Number Slreet CiV State Zrp Code                          At ofthe date you filo, the claim i!: Checl alllhar epply
          Who Incuned the debt? Checl one.
          I    Oebtor 1 only                                        E    contngent
          E    Debtor 2 only                                        E    Unlrquidaled
          E    Oebtor 1 and Debtor 2 only                           E    oisputea
          O    Al least one ot lhe debtors and another              Type ol NOI{PRIORIW unsacured claim:

          E    Check if this claim is for   a communlty             E    Sttdent toans
          debt                                                      El Oblgatons arisrng out ol a separation agreement or drvorce thal you did not
          ls the claim       3ubjectto offset?                      reporl as piodty claims

          !to                                                       E    Debts to pension or profilsharing plans and olher srmrlar debts

          E    ves                                                  I    other Speciry COLLECTION- COX


117   |   CREDIT         ONE                                        Last 4 digits of account number         UNKNOWN                                        $651.00
          Nonpaonty Cred[o,'s Name
          PO BOX 98873                                              when wa3 the debt       Incured?        9-2012

          Number Skeel Crty State 2ip Code                          A! ofthe date you file, the clslm isi    Check alllhat apply
          Who incu.red the debt? Checl one

          I    oeltor t onty                                        E Conlrngenl
          E Debror 2 only                                           E untiquraatea
          E Oebtor 1 and Deblor 2 only                              D oisputed
          E    At bast one of lhe debtors and anolher               Type of NONPRIORITY unsecurcd claim:

          E    Check il this claim i3lor    a community             E student toans
          debl                                                      E Obligations ansing    out of a separatron agreement or drvorce lhal you drd nol
          ls the clalm 60bject to oltset?                           repon as priorily clarms
          I    llo                                                  E    Debts to pension or profilsharing plans. and other similar debts

          E    yes                                                  I    orner.   specry CREDIT CARD




Offcial Form 106     EF                                 Schedule E/F: Credlto.s Who Hev. Un36cuEd Clalm3                                                   Pag€ 4 of   I
Soflwaro Copynghr (c) 199d2019 8€sl Cas€ LLC -   *w   bosl66   @m
               Case 2:19-bk-04635-DPC                           Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                          Desc
                                                               Main Document    Page 14 of 34
 Debtor   1   ORSOLYA KARLOSAK                                                                     Case number       ( ktwn)          19-bk-04635

la8 | GREENLINE                                                Last 4 digrt! ol accounr number       UNKNOWN                                          Unknown
          Nonprionty Creditor's Name
          PO BOX 507                                           When wa3 th6 debt      incured?       UNKNOWN

                                                               As ofthe date you llle, the clalm iB: Check allthal apply
          YVho   incuned the debt? Checl one.
          I    Debtor   t   onty                               E   contngent
          E Deotor 2 only                                      E   Unliquidated
          E Debror t and oebto, z onty                         E   Drsputea
          E At leasl one ot the debtors and another            Type of NONPRIORITY unsecured claim:

          E Check il thi3 claim is for a communlty             E   student toans
          debt                                                 D  Obligatrons ansrng out ol a separatron agreement or divorce lhat you did not
          ls the claim subject to offset?                      report as pnonty claims

          lruo                                                 D   Oebts to pensron or protilsharing plans, and olher similar debls

          E ves                                                I   otirer specrry LOAN


          HYUNDAI CAPITAL AMERICA                              Last 4 dlglE of account     number UNKNOWN                                             $9,234.00
          Nonpriofi ty Credito.'s Name
          ,t000 MACARTHUR BLVD STE 1000                        When wa3 the debt incurre{t?          6-2016
          Newport Beach, CA 92660
          Number Street City State Zip Code                    Ar ofthe date you file, the claim   13: Check   allthat apply
          Who incuned the debt? Check one.

          I    Debtor 1 onty                                   E   contrngent
          E Debtor 2 only                                      E   Untiquid6red
          E Deblor I and oebtor 2 only                         E  oisputed
          E At bast one ot the deblors and anolher             Type of NONPRIORITY unsecured claim:

          E Check if this cleim is for a communtty             E student roans
          debl                                                 E OdEalrons arising oul ot a separalron    agreement or drvorc€ thal you drd not
          ls the cleim subject to offset?                      reporl as pflority claims
          lro                                                  E   Oebts lo pension or profir-shanng plans. and olher srmrlar debts

          E   ves                                              !   6n6s gpec,fy AUTO


          INBOX LOAN                                           Last 4 digle of account     numUer UNKNOWN                                             Unknown
          Nonprionty Creditor's Name
          PO BOX 881                                           When was the debt      incurred?      UNKNOWN
          Santa Rosa, CA 95402
          Number Street C[y Stale Zrp Code                     As ol the date you file, lhe claim is: Check all thal apply
          Who incurled the debt? Check one.
          I   D"bto, t onty                                    E   Contingent
          E Debtor 2 only                                      E   Untiqurdared
          E Debtor 1 and Debtor 2 only                         E  oisputed
          E At basl one ofthe deblors and another              Type of NONPRIORITY unsecured claim:

          E Check if this claim is for a communtty             E Studenr toans
          debt                                                 E Obligatrons ansing oul ola separalion agreemenl or divorc€     that you did not
          ls the cleim subject to ofrsei?                      report as pnority claims
          lNo                                                  E   Debts lo pension or profilsharing plans, and other simrtar debts

          E   ves                                              !   otner specry LOAN




Oficiel Form 106 gF                                Schedule E F: Creditors lvho Hav€ Unsecured Ctaims                                                  Page 5 of   E
SoiiEr6 Coptrqht (c) 19S2019 Sest Cas LLC   ww   beslcas€ @m

              Case 2:19-bk-04635-DPC                       Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                           Desc
                                                          Main Document    Page 15 of 34
 Debtor   1    ORSOLYA KARLOSAK                                                                       Case number     (dk]l(M)           l9-bk-04535

          MIDLAND FUNDING                                       Le6l4 digits of account number          UNKNOWN                                           $652.00
          Nonprlo4, Credrtors i/arne
          2365 NORTHSIDE OR STE 30                              When wa3 the debt incured?              4-2014
          San Oieqo. CA 92108
          Number Steel City Slate Zip Code                      Ai ofthe date you fil€,lhe claim is:     Check alllhal apply
          Who incur6d the debt? Check one
           I   Debtor 1 only                                    E contingent
          E Debtor 2 only                                       E unliquidated
          E Deblor 1 and Debior 2 only                          E oisputeo
          E Al basl one ol the debtors and another              Typa ol NONPRIORITY unsecured claim:

          E Check itthi! claim is for a community               E    student toans
          debt                                                  E  Obligations ansrng out of a separalron agreement or divorce that you drd nol
          ls the clalm aubJect to offset?                       report as pnoaty claims
          lto                                                   E    Debts to pension or proft-sharing plans. and olher similar debts

          E    yes                                              !    omer. Specrry      COLLECTION- CREDIT ONE BANK


          NORTH STAR FINANCE LLC                                La3t4 t lgits of account    numuer UNKNOWN                                               Unknown
          Nonprlor,t, Cred'tois   l.laine-
          PO BOX 498                                            Ylrhen was the debl     incuryed?       UNKNOWN

          Number Sreet Cry Sbte Zrp Code                        As of the date you file, lhe claim ls: ChecX all that apply
          Who Incurrcd the debt? Chect one
          ! Debtor I onty                                       E    contingenr
          E Debtor 2 only                                       E    Unliquidaled
          E Debtor 1 and Debror 2 onty                          E  oisputeo
          E Al bast one ol the deblors and another              Typ€ ot NONPRIORITY un3ecured claim:

          E Check if tnls clai. is for a community              E Sludent toans
          debt                                                  E Oblgations arising oul ol a separation    agreement or dtvorce lhat you   dd not
          ls the cl.lm subjoct to oftset?                       report as priority claims
          lxo                                                   E    Debls to pension or prolilsharing plans. and other srmtlar debts

          E    yes                                              16661       gpaq;ry LOAN



          REAOYSETGO FINANCE                                    Leit it dlgtt of account    numter UNKNOWN                                               Unknown
          Nonpriority Crediror's Name
          PO BOX s82                                            When was the debt       incured?        UNKNOWN

          Numbcr Slreet Crty State Zip Code                     A9   ofthe dale you file, the claim is: Check alllhat apply
          Vllho incurred the debt? Check one

          I    Debtor 1 onty                                    E    contingent
          E    oebtor 2 only                                    E    Unliquidated
          E    Oebtor 1 and Oeblor 2 only                       E    Disputed
          E    At leaslone of lhe debtors and another           Typ€ ot NONPRIORITY unsecured claim:

          E    Check if thi3 clalm is for   a community         El student      loans
          debt                                                  El Oblgations arising oul ol a separaton agreement or divorce that you      dd not
          ls the claim lubiect to offset?                       reporl as pnorily clarms
          I    lto                                              E    Oebls to pension or profil-sharing plans. and other srmilar debts

          E    yes                                              I    ghEr gpeciry LOAN




Otfioal Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claimg                                                    Page 6 of 8
Soi*€re Coprght (c)1996-2019 Aesl   Ca* LLC,ww bestee     con
              Case 2:19-bk-04635-DPC                        Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                             Desc
                                                           Main Document    Page 16 of 34
  Oebtor    1    ORSOLYA KARLOSAK                                                                                        Case number      (ikno*n)           l9-bk.04635

             SECURITY CREDIT SERVICES                                              Lrll4    digits ofaccount numbor         UNKNOWN                                          Unknown
             Nonpront!, C'edrcrs           l   la,ne
             2653 W Oxford Loop                                                    Wh€n wa3 the debt incurrcd?              UNKNOWN

             Number Skeer Crty State Zip Code                                      As ofthe date you llle, the cleim is: Check allthat apply
            Who incured the dab!? Check one.
             I      Deblor 1 onty                                                  E cont,ngenr
             E      Debtor 2 onty                                                  E Unliquadated
             E      Deblor 1 and Deblor 2 only                                     E oGputed
             D      At leasl one ol the deblors and another                        Type of NONPRIORITY unsecur6d claim:

            E ChecI if thi3 claim i3 fo. a community                               E    student toans
            debt                                                                   fl Oblgarions ansrng oul of a separauon a9€ement or drvorc€ that you oro nor
            13 the claim subjectto off3et?                                         reporl as priority c.lairns

            Ito                                                                    CI Debts to pension or profit,sharing plans and olher     srmrlar debls

            E Yes                                                                  I    ormr specrfy GARNISHMENT


            VERIZON WIRELESS                                                       La3t 4 digits of account number         UNKNOWN                                           $1,332.00
            Nonprionty Credrtoas Name
            PO BOX 650051                                                          Ulh6n w33 the debl     incured?         2.20'lE
            Dallas, TX 75265
            Numb€r Slreel Cty State Zip Code                                       As ol the date you file, tho   cl.h   is: Check all lhat apply
            Who incu.red the debt? Check one.
            !       Debtor 1 onty                                                  E    contingent
            D       Debtor 2 onty                                                  ElUnliquidaled
            E Debror 1 and Debtor 2 only                                           E    orsputed
            E At bast one ofthe deblors and another                                Typ€ of NONPRIORITY unsecured claim:

            E Check if Uris claim is for a community                               D    student toans
            d6bt                                                                   E  obligations arising oul of a separation agreemenl or divorc€ that you did not
            ls the claim subject to oftsei?                                        report as priority claims
            !lo                                                                    E    Debts to pens,on or profit-sharing plans. and olher slmrlar debts

            E       yes                                                            !    61hsr gpec   y   PHONE



5. Use lhi3 Page only It you have olhe6 to be notllied about you. benkruptcy, for a d6bt th.t you alreedy llsGd in Parts 1 or2. For exampte, it s cottection agency
   13trying to collect from you for a debt you owe to aomeon€ 6lso, list tre o.lginel credltor ln Parts I or 2, lhen lbt t,le collection agency here. Simitarty, tf you
   have morc than one c.editor for any ofthe debt thatyou llsted in Part6 1 o.2,list the additional credlto.s her.. lf you do not heve additionatpersons to be
   notifiod lor any debt! in Part! 1 or 2, do not fill out or submtt tris page.

EEi I            Add the Amouns for Each Tvps of Unsecur6d Ctaim
6. Total the amounb of ce.tain type3 of unsecurod claims. Thl3 lnformation lr for statistlcal reporting purposes only. 20 U-S.C. 5159. Add the amounts for each
   type ot unsacurcd claim,

                                                                                                                                                Totel Cl6im
                            6a      Oomestic sr.lppo.t oblig6tlons                                                                    s                           0.00
           Total
         clalma
  from   P.i    1           6b      Tares and cenain otier debts you owe the govemment                                     6b         s                           0.00
                            6c      Claims for death or peBonal injury while you weae intoricated                          6c         r                           0.00
                            6d      other       Add all other priodty unsecured ctaims. vvnte lhat amount here             6d.        I                           0.00

                            6e      Total Priortty. Add lines 6a through 6d                                                6e         s                           0.00

                                                                                                                                                TotalClaim
                            6f      Student loang                                                                          6f                                     0.00
          Total
         clalnt
  from Plrt     2           69.     Obligations arlsing out ol a separation .greement or diyorEe that
                                    you did not rapo.t as prlority claims                                                  69.                                    0.00
                            6h      Debts to p6nsion or profh-sharing plan!, end other atmitardebts                        5h                                     0.00

Official Form 106         E/F                                           Schedule E/F: CrDditors VYho Heve Unsecu.Bd Cteim6                                                    Page 7   ol8
software c optfEhl (c) 1 996,20r    I   B6sr   cas€    L   LC -   ww b€sr€s€ cM
                Case 2:19-bk-04635-DPC                                        Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                               Desc
                                                                             Main Document    Page 17 of 34
 Debtor       1   ORSOLYA           K\RLOSAK                                                              casenumber(      kn"*)   l9.bk-04635
                            6i     Other. Add    a   other nonprio,ty unsecured claims. Wite that   amount U.
                                                                                                                       ,           14,235.00

                            6j     Total Nonprlority. Add lines Sfthrough 6                                            s           14,235.00




Otfoal Form 106        E-/F                                     Schedule E/F: Creditors Who H.ve lJnsecurcd   Clelms                                         Pag6 8   ol8
Soh*are   C   opyrighl (c) 1 996.201 9 Besl Case. LLC -   w   b€d@$   com                                                                        B6sr   C   ase Ba.kruprcy
                Case 2:19-bk-04635-DPC                                 Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                            Desc
                                                                      Main Document    Page 18 of 34
 Fill in this information to identify your case:

 Debtor   1               ORSOLYA KARLOSAK

 Debtor 2


 LJnited States Bankruptcy Coud for the:                DISTRICT OF ARIZONA

 Casenumber 19.bk-04635
                                                                                                                                 E      Check rl this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12t15
Be as complete and accurate as possible. ll two marrisd poople aro riling together, both ar6 equally responsible for supplying correct
inrormation, lf mors space is needed, copy the additional page, fill it out, number the entrieg, and attach it to this page. On thg top of any
additional pages, writG your name and cage number (if known).

1.    Do you have any executory contracts or unexpired leas6?
      E No. Check this box and file this form with the courl with your other schedules. You have nothing else to report on lhis form.
      lYes.Fill     in   allofthe information below even ifthe contacts ofleases are tisted on   Schedule A,/B:Prcredy (Official Form   106NB)

2.    List separately each person or company with whom you have th6 contract or lease. Then state what cach contract or lease is for (for
      example, rent, vehicle leass, cell phone). See the instructions for this form in the instruclion booklet for more examples of execltory conlracls
      and unexpired leases.


       PsEon or company with whom you have the contract or
                          Name. Numbq Str6€1, C    y StaleaM
                                                                             leas6   State what thq contract or l€ase is for
                                                                  ZIP Cods

   2,1        DERRICK      GEIST                                                       RESIDENTIAL LEASE
              186II NORTH 22ND ST LOT 5E
              Phoenix, Az 85024




Official Form   106G                               Schsdule G: Executory Contracts and Unexpircd    Leases                                             page   j   of   i
Software Coprnght (c) 1!86-2019 Besl Case   LLC   ,w   b€stc.s6   com                                                                            Best Cas6 Bankrlprcy
              Case 2:19-bk-04635-DPC                               Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                               Desc
                                                                  Main Document    Page 19 of 34
Fill in this information to identify your case:

Debtor    1                     ORSOLYA KARLOSAK

Debtor 2


United States Bankruptcy Court for the:                    DISTRICT OF ARIZONA

Case    number 19-bk{4635
                                                                                                                                 El   Check if this rs an
                                                                                                                                      amended fling


OfficialForm 106H
Schedule H: Your Godebtors                                                                                                                             1?J15


Codobto6 are people or €ntities who are also llable for any debts you may hav6. Be as comPlete and accurate as possible lf two married
people are filing together, both are gqually responsible for supplying conect intormation. lf more spaco is needed, coPy the Additional Page,
htt ii out, anO nimter the entriss in the boxes on the 16ft. Attach the Additional Page to this page. On the top of any Additional Pages, write
you, name and case number (if known). Answer every question.

     l.   Oo   you have any codebtors? (lfyou are filing a ioint case, do nol list either spouse as a codebtor.

    !No
    E     Yes

     2. Within the last 8 y9a6, have you liv6d in a community property state or territory? (Community proryrty stales and              tedloies include
     Arizona, Califo.nia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico Texas, Washington, and Wisconsin')

    E No co to line 3
    I     Yes. Did your spouse, former spouse, or legal equivalent live wilh you at the time?


                !      tto
                E      Yes.


                             ln which community state or territory did you live?       .NONE.           Frll in lhe name and current address of that person



                             Nam. ol yo,,r spousq lo-ar sp@$ d legal eqlval6nl
                             Numbs Slre€t Ciiy. Stat€ & Zlp Cod€

                                                                                                                                   p€rson shown
  3. ln Column 1, list all of your codebtorg. Do not includ€ your spouse as a cod€bto, if your spouse is filing with you. List the
     in ling 2 again as a coiebtor only ifthat p€6on is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
     Form 1066), Schedute E/F (Officiat Form 1O6E/F), or Schedule G (OffiCial Form tO6G), Use Schedule D, Schedule E/F, or SchedulE G to lill
     out Column 2.

                Colum, ,: Your codobtor                                                                Column 2- Ihe c.edito, to whom you owe the debt
                Naf,€, Nmb€r Slre€l Cty Sraie andzlP Code                                              Check all schedules that apply:

                                                                                                       E Sc-tredule D, line
                                                                                                       E schedute ElF, tine
                                                                                                       El schedute G. tine

                Numb€r                  sri6€l
                Crty




                                                                                                       E schedule D, trne
                                                                                                       E scnedule E,f . tine
                                                                                                       E scnedute c. tine
                Nu6b€r                  Slrel




Official Form 106H                                                                 Schedule H: Your Codebtors                                        Page 'l of   1

Sortorre Copyrqhr (c) 1996'2019 S6sl Cass LLC .       ww b.sl€e     @m
               Case 2:19-bk-04635-DPC                                Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                           Desc
                                                                    Main Document    Page 20 of 34
Debtor    1               ORSOLYA KARLOSAK

Debtor 2
(SFlse.   d   filng)

United Stales Bankruptcy Court for the:    DISTRICT OF ARIZONA

Case   number l9-bk{4635                                                                               Check if this is:
                                                                                                        E   An amended filing
                                                                                                        E   A supplement showing postpetition chapter
                                                                                                            13 income as of the following date

Official Form 1061                                                                                          MIlt / DD/ YYYY

Schedule l: Your lncome                                                                                                                            12t15
g"     complete anO accurats as possible. lf two married pgople are ,iling togethgr (Debtor 1 and Debtor 2), both a,e equally responsible for
    "s
supplying  correct iriformation. lfyou are married and not riling ioinuy, and your spouse is living with you, include inlormation about your
spouje. if yo,      separated and your spouse is not filing with you, do not lnclude information about your spouse. ll more space is needed,
               "re shegt to this form. On the top of any additional pag9s, write your name and casE number (if known). Answer overy question,
aitach a siparate

IIEEII        Describe EmDlovmsnt

 1. Fill in your employment                                                 I                                 Debtor 2 or non-filing spouso
       information.                                                Debtor

       lf you have more than one iob,                              I   Employed                               E    Employed
       attach a separate page with        Employment status
                                                                   tr Not employed                            E    Not employed
       information about additional
       employers.
                                          Occupation               FINANCE ASSOCIATE
       lnclude pad-time, seasonal. or
       self€mployed work.                 Employe/s name           BANK OF THE WEST

       Occupatron may include student     Employe/s address        I625 WEST FOUNTAINHEAD
       or homemaker, d il aPPlies.                                 PARKWAY
                                                                   fempe, A285282
                                          How long employgd there?              4 MONTHS



Estimate monthly income as ot ths date you flle this form. lf you have nothing to report for any line, write $0 in the space. lnclude your non-fillng
spouse unless you are separated

lf you or your non-llting spouse have more than one employer, combine the informatron for all employers for that person on the lines below. lf you need
more space, atlach a separate sheet to this form

                                                                                                      For Dobtor   I       For Debtor 2 or
                                                                                                                           non-filing 6pouse

       List monthly gross wages, salary, and commissions (before all payroll                                                              N/A
 2.                                                                                                         2,77',1.88
       deductions). lf not paid monthly. calculate what the monthly wage would be

       Estimate and list monthly overtime pay.                                              3.   +S                0.00    T$             N/A

 4.    Calculate gross lncomG. Add line 2 + Iine 3.                                               $      2,77't .88           s        N/A




                                                                         l: Your lncome                                                          page
          Case
Offcial Form 1061      2:19-bk-04635-DPC             Doc 6 FiledSchedule
                                                                  04/24/19        Entered 04/24/19 17:27:37                             Desc            1



                                                    Main Document       Page 21 of 34
 Debror        1   ORSOLYA KARLOSAK                                                                       casenumber,,/raow., 19-bk{4635


                                                                                                              For fleHor   I            For Debtgr 2 or
                                                                                                                                        non-flllng 3pouro
           Copy lins,l here                                                                        4.     T-----rJzlqs $                                N'A

 5.        List all payroll deductions:
           5a.      Tax, Medicare, and Social S6curity deductions                                  5a.        $        510.43           $               N/A
           5b.      Mandatory contributions fo. retirement plans                                   5b.        $          0.00           $               N/A
           5c.      Vgluntary contributions for rgtirement plans                                   5c.        $          o.oo           $               N/A
           5d       Required repayments of retirsment fund loans                                   5d.        $          o.oo           $               N/A
           5e       lnsurance                                                                      5e.        s                4.93     $               N/A
           5f.      Domestic suppod obligations                                                    5f.        $             o.oo                        N/A
           59.      Union dues                                                                     59.        $             0.00                        N/A
           5h.      Other deductions. Spectfy: GARNISHMENT                                         5h.+       $            67.62      +$                N/A
 6.        Add the payroll deductions. Add Irnes 5a+5b+5c+5d+5e+5f+59+5h                           6.     $            582.98           $               N/A
 7.        Calculale total monthly take-home pay. Subtract line 6 from line,l.                     7.     s          2,188.90           $               N/A
 8.        List all other income regularly received:
           8a.    Net incomg from rental prop€rty and from opetating a business,
                  proiession, or farm
                    Attach a statement for each property and business showing gross
                    rec€ipts, ordinary and necessary business expenses, and the total
                    monthly net income.                                                            8a.        $                0.00     S             N/A
           8b.      lnterest and dividends                                                         8b.        s                ooo      S             N/A
           8c.      Family support paymonts that you, a non-filing spouse, or a dep€ndent
                    rogularly 16ceive
                    lnclude alimony, spousal support, child support, marntenance, dNorce
                    settlernent, and property settlement.                                          8c.        $                0.00 s                 N/A
           8d.      Uncmployment compensation                                                      8d.        s                ooo s                  nin
           8e.      Social Security                                                                8e.        s                0.00 $                 N/A
           8f       Other government assistance that you rBgulady rGceive
                    lnclude cash assistance and the value (il known) of any non-cash assistance
                    that you receive, such as food stamps (benefits under the Supplemental
                    Nutrition Assrstance Program) or housing subsidies
                    Specify:                                                                       8f.        $                0.00     $             N/A
           89       Ponsion or retirement incomo                                                   89.        $                0.00     s             N/A
           8h.      Other monthly incomc. Specity:                                                 8h.+       $                0.00   + $             N'A

 9.        Add allothe, income. Add lines 8a+8b+8c+8d+8e+8f+89+8h                                         $                             $


 10        Calculale monthly incoms. Add line 7 + line 9.                                         ,o   ['-l**.l.E---]il
                                                                                                       r--     lr       =E-,r";]
 '!
      1.
           Add the entries in line 10 llcr Debtor I and Debtor 2 or non-filing spouse.

           State all other regular contributions to the expens.s that you list in Scrredure J.
                                                                                                                                                -L
           lnclude contributions from an unmarried partner members ofyour household, yourdependenls, your roommales. and
           other friends or relatives
           Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
           Specify.                                                                                                                            11 +$              0.00

 12.       Add the amount in the last column of line l0 to the amount in line 11. The result rs the clmbined monthly income.
           Wrile that amount on the Surnnary ol Schedules and Statis,cal Summary ol Cedain LiabrTrlies and Related Dala, if it
           applies                                                                                                                             12   s         2,188.90

                                                                                                                                                    Combined
                                                                                                                                                    monthly income
 13.       Do you expect an increase o, decrease       within the year after you fite this   lorm?
           I         No.
           -         YaG .'^,.-




Officral Form      Case
                    1061
                         2:19-bk-04635-DPC                 Doc 6 Filed 04/24/19
                                                                     Schedule           Entered 04/24/19 17:27:37
                                                                              l: Your lncome                                                         Desc page 2
                                                          Main Document       Page 22 of 34
 l-   _ I,i     ) -lor^   airon Io rdenl,rr   /o ,' L d5e

 Debtor     1
                                 ORSOLYA KARLOSAK                                                                         Check if this is:
                                                                                                                          E   An amended filing
 Debtor 2                                                                                                                 E   A supplement showing postpetitron chapter
(Spouse                                                                                                                       13 expenses as ofthe following datel
                'ffln9)
 Uniled Slates Bankruplcy Coun lor the.            OISTRICT OF ARIZONA                                                             Mfut/DD/YY/Y

Casenumber 19-bk-04635
(ll known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12115
Be as complgte and accurate as possible. lf two married peoplg are                            liling together, both are equally responsible for supplying correct
information. ll more space is needed, attach another sheet to this torm. On the top ot any additional pages, writo you. name and case
number (iI known). Answer every question.

trE            Describc Your Household
 1.     ls this a joint case?
        I       No   Go to tine 2.
        E       Yes. Does Debtor 2 live in a separate household?
                     E    t'to
                     E    Yes Debtor 2 must file Offlcral Form          l OGJ-2,   Experses for. Separale Househotd ol Deblot 2-

2.      Oo you have         dependents? E            No
        Oo not       list Deblor I and  I            ype F,ll oul lhis informalion fo,         Dependent's relatlonship   to         Dependent's     Does dependent
                     2                                -- eaci   dependerr ...
        Debror
                                                                                              ,$.:g:=_                               L              ,l
        Do not state the                                                                                                                             E    tto
        dependents names.                                                                      DAUGHTER                              14              !    yes
                                                                                                                                                     E    t'io
                                                                                                                                                     E    Yes
                                                                                                                                                     E    t'to
                                                                                                                                                     D    Yes
                                                                                                                                                     E    tro
                                                                                                                                                     E    yes
3.      Do your oxpenses             include                I   lto
       expenses of people othe. than
       yourself and your depondents?                        E   Yes


fi1fl      Estimate Your ongoing lrlonthly Expenses
Estimate your expenses as ot your bankruptcy ,iling date unlegs you are using this form a9 a supplement in a Chapte, 13 caso to report
expenses as of a datc afrer the bankruptcy is filEd, lfthls is a supplemental Schedure J, check the box at the top of the form and fill in the
applicable date.

lnclude expenses paid for with non.cash govemment assistance if you know
the value of such assistance and have included it on Schedure l: Your lncome
(Official Form 106l.)                                                                                                                     Your 6xPens33


4.     The rental or home owneEhip exp€nses for your residence. lnclude first mortgage
       paymenls and any renl for the ground or lot                                                                        4.$                             1,250.00

        l, not included in line 4:

       4a.   Realestate taxes                                                                                         4a.      $                                 0.00
       4b.   Property, homeowne/s, or renter's insurance                                                              4b.      $                                 0.00
       4c    Home mainlenance repair, and upkeep expens€s                                                             ,lc.     $                                 0.00
       4d.   Homeownels associalion or condomrnium dues                                                               4d.      $                                 0.00
5.     Additional mortgage payments for your residence, such as home equity                           loans               5.   S                                 0.00




Oficial Form 106J                                                                  Schedule J: Your Expenses                                                            page   1
                Case 2:19-bk-04635-DPC                                 Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                            Desc
                                                                      Main Document    Page 23 of 34
Debtor     1   ORSOLYA KARLOSAK                                                                        Case number (rt           known) 19.bk-04635
6.    t titities:
      6a       Eleclricity, heat, natural gas                                                                 6a.       s                             200.00
      6b.      Water, sewer, garbage collection                                                               6b.       $
      6c.      Telephone, cellphone, lntemet, satellite, and cable services                                   6c.       $                            150.00
      6d.      Other. Specify INTERNET                                                                        6d.       $                            't00.00
7.    Food and housekseping supplies                                                                           7.       $                            400.00
8.    Childcare and children's education costs                                                                 8.       $                               0.00
9.    Clothing, laundry, and dry cleaning                                                                      9.                                      75.00
10.   Personal care products and services                                                                     10.       s                               0.00
11.   Medical and dentalexpenses                                                                              11.       $                               0.00
12.   Transportation. lnclude gas, maintenance, bus or trarn fare.
                                                                                                              12. $                                   250.00
      Do not include c€r payments
    Entertainment, clubs, rccreatlon, nswspapers, magazines, and books                                        13.                                        0.00
14. Charitable contibutions and religious donations                                                           14. s                                      0.00
15.   lnsurance.
      Do not include insurance deducled from your pay or included in lines 4 or 20.
      15a. Lile insurance                                                                                   15a.        $                               0.00
      15b. Health insurance                                                                                 15b.        $                               0.00
      15c Vehicle insurance                                                                                  15c.       $                             160.00
      15d. Other insurance. specit                                                                          15d         $                               0.00
16.   Taxes. Do not include taxes deduded from your pay or included in lines 4 or 20.
      Specify:                                                                                                16.       $                                0.00
17. lnstallment or lease payments:
      17a.       Car payments for Vehicle 1                                                                  17a.       $                                0.00
      17b        Car payments for vehicle 2                                                                  17b.       $                                0.00
      17c.       Olher. Specifyl                                                                             17c.       S    -                           ono
      17d.       Other. Specify:                                                                             17d        S                                ono
18    Your payments o, alimony, maintenanc6, and supPort that you did not report as
      d€ducted from your pay on line 5, Schedure I, Your lncome lolficial Form 1061).
                                                                                                              18.       $    -                           0.00
19    Other payments you make to suppolt othets who do not live with you.                                               5                                0.00

20.   Other real property exponses not included in           lines4or5of thisformoron            Scrredule l: Your lnco'ne'
      20a. Mortgages on othel Property                                                                    20a                                            0.00
      20b.       Real estate taxes                                                                           20b.       s                                0.00
      20c.       Property, homeowne/s, or renteds insurance                                                  20c.       $                                0.00
      20d.       Maintenance, repair, and upkeep expenses                                                    20d.       s                                0.00
      20e.       Homeowner's association or condominium dues                                                 20e        S                                0.00
21.   Other: Specify:                                                                                         2'l   .   +$                               0.00

      Calculate your monthty expenses
      22a. Add lines 4 through 21.                                                                                           $                   2,645.00
      22b. Copy line 22 \rnonthly expenses for Debtor 2), if any, ftom Ofilcial Form 106J-2                                  S

      22c. Add line 22a and 22b. The result is your monthly expenses.                                                                            2,645.00

23.   Calculate your monthly net income.
      23a.       Copy line 12 (you ctmbned nonthiy lncome, from Schedule           l.                        23a.       $                           2,r 88.90
      23b.       Copy your monlhly expenses from line 22c aboue.                                             23b        -S                          2,645.00

      23c.       Subtract your monthly expenses ftom your monthly income.
                 Tle .esult is your rnorthly nel incofie.                                                    23c.       $                            -456.10

24.   Do you expsct an increase or decrease in your expenses within tho year aft6r you fil6 this form?
      por 6xample, Oo yor,, expect to [nish paytng for you;car toan within the year or do you expect yor.rr morlgage payment to lnsease   or decrease b€cause of a
      modificalion to lhe terms of your mortgage?
       I   tto
       E ves




                                                                     Sch€duls J: Your Expenses                                                                       page 2
Otficral Form 106J
           Case 2:19-bk-04635-DPC                       Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                                 Desc
                                                       Main Document    Page 24 of 34
Fill in this information to identify yorrr case:

Debtor       1             ORSOLYA KARLOSAK

Debtor 2


United States Bankruptcy Coud for the.             DISTRICT OF ARIZONA

Casenumber l9-bk-04635
                                                                                                                              tr   Check if this is an
                                                                                                                                   amended 6llng




Official Form 106Dec
Declaration About an !ndividual Debtor's Schedules                                                                                                       't2J15


It two   maried people are fillng together, both are equally responsible for supplying conect information.
you must file this ,orm whenever you fle bankruptcy schedules or amended schqdules. Making a false statement, concealing property' o!
obt"ining .on"y o, property by traud in connection with a bankruptcy case can result in lines up to 3250,000, or imprisonment for up to 20
years, or both. 1E U.S.C. SS 152, 1341,1519, and 3571.




         Did you pay or ag.ee    to pay someone who is NOT an attomey to help you till oul bankruptcy forms?

         rNo
         E Yes. Name of Person                                                                            !Jc:ac}t Bankruplcy Pelition Prepater s Nottce ,
                                                                                                                                                      '!
                                                                                                          Declaration, and Signaturc (Official Form 19)



     Under penalty ol P€rjury               lare that I have read the summary and schedules filed with this declaration and


         x
                 ORSOLYA
                 Signature of

                 Date April 24,2019                                                 Oate




Oflloal Form 106oec                                     Declaration About an lndividual Debto/s Schedules
Sofivare Copyr'ghl (c) 199e2019 Besl Cas€ LLC   _Mb€si@s6   @m




                 Case 2:19-bk-04635-DPC                      Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                Desc
                                                            Main Document    Page 25 of 34
Fill in this information to identify your casel

Debtor   1              ORSOLYA KARLOSAK

Debtor 2


United States Bankruptcy Court for the:                   OISTRICT OF ARIZONA

Casenumber l9-bk-04635
                                                                                                                                            D   Chect if this is an
                                                                                                                                                amended filing



OfficialForm 107
Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                                                                                   4t19
                                                                                                                        pprying conect
information. lf mor€ spaca is needed, attach a separate shest to this form. On the top of any additional Pages, write your name and case
numbsr (if known). Answer every question.



l.   What is your current marital status?

     D       Ma(ied
     !       Not married

2.   Ouring the last 3 years, have you lived anywhero othsr than where you live now?

     lruo
     E       Yes. List all of the places you lived tn the last 3 years. Do not include where you iive now.

      Debtor 1 Prior Addr93s:                                      Dat6 Dcbtor    I             Oebtor 2 Priol Addrear:                             Oates Dsbtor 2
                                                                   liYed there                                                                      lived there

3.   Wihin the last     E   years, did you ever live with a spouse or legal equivalent in a communlty property state or lerritory? (Community propefty
states and temtor'es    inilrde Ariron", C"tifornia, ldaho, Louisiana, Nevada, New Mexi@, Puerto Rico, Texas, Washington and Wsconsin.)

     lHo
     El Yes Make sure you fill out Schedu/e H Yout Codebtots                      (Olf'cial Form 106H).


               Explain the Sources ot Your lncome

4.   Oid you have any income from employment or from operating a business during this year or thetwo previous calenda. years?
     Fill in the lotal amount of income you received from alliobs and all businesses, including pan-time activities
     lf you are filing a joint case and you have income lhat you rec€ive together, list al only once under Debtor 1.

     ENo
     ! Yes. Fillin       the delails.

                                                  Debtor       I                                                     Debto.2
                                                  Sourcas of income                     Grosg   income               Sources of income               Gross lncomo
                                                  Check all that apply.                               and
                                                                                        (belore dedudions            Check allthat apply.            (before dedudions
                                                                                        exclusions)                                                  and exclusions)

 From January I of curent year until                  I
                                       Wages, commissions,                                         tl0,500.00         E Wages, comm,ssrons,
 the date you filed tor bankruptcy: bonuses, tips                                                                     bonuses, tlPs

                                                      E    Operating a business                                       D operatng   a business




Offcial Form   107                                         Stetement ot FinancialAflairs for lndividuek Flllng tor g.nkrupicy                                          Page I

Sofiwar€ Copynghl (c) 1996-20198€s' Case. LLC   -*w       best@$ @m
             Case 2:19-bk-04635-DPC                                 Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                       Desc
                                                                   Main Document    Page 26 of 34
 Debtor   1    ORSOLYA KARLOSAK                                                                             Case number (iraaown,      19.bk44635


                                                    Debtqr   I                                                      Dobtor 2
                                                    Sources of incom€     Grosg income           Sources of incom€                                 Gross incom6
                                                    Ched( all thal apply. (before deductions and Checl allthat apply.                              (before dedudions
                                                                          exdusions)                                                               and exclusions)

 For last calendar       year                       I Wages, commtssions,            $18,172,00 E Wages, commissions,
 (January 'l to Oecember 31, 2018            )      bonuses, tips                                bonuses, tips

                                                    E operating a busine$                        E operaling a business

 For ths calendir year betore,that:                 I   Wages, commissions,                             S0.00 E Wages, commissions,
 (January 1 to December 31, 2017             )      bonuses, tips                                                   bonuses, tips

                                                    E operating a buslne""                                          E     operating a business



5.    Did you receive any other income during thb year or the two previous calendar y€aas?
      lnclude incorne regardless of whether that income is taxable. Examples ol ot er,,hcolre are alimony: child support; Social Security, unemployment
      and other public benefit payments, pensions; rental income; interest; dividends; money collected from lawsuits: royatties: and gambling and lottery
      winnings. lf you are filing a joinl case and you have income that you receNed together, list it only once under Debto|l.

      List each sourc€ and lhe gross income from each source separately Do not include rncome that you listed in line 4.


      I     tto
      E     Yes. Fill in the details.

                                                    Debtor   I                                                      Dobtor 2
                                                    Sourcss ol    income             Gross incorne    ftom          Sourc6 of     incomg           Gross incomg
                                                    Desqibe below.                   each source                    Describe below                 (before dedudions
                                                                                     (before deduciions and                                        and exclusions)
                                                                                     exclusions)

EEEI List Certain Payments You tttade Borore You Fil6d for Bankruptcy
6. Are eithcr Debtor 1's or Debtor 2's debts primarily consumer debts?
   E Ho Neithsr Debtor 1 nor Debtor 2 has primarily consumer debts . Consumer debts ate defined in 11 U.S.C.S101(8)as"incunedbyan
                    individual primarily for a personal, tamily, or household purpose'

                    During the 90 days betore you filed for bankruptcy did you pay any creditor a total of           56   ,825' ot mote?
                     E no.          co to tine 7
                     E Ves        List below each creditor to whom you paid a total of $6,825' or more in one or more payments and the lotal amount you
                                  paid that creditor. Do not include payments for domestic supporl obligations, such as child support and alimony. Also. do
                                  not include payments lo an attorney for lhis bankruptcy case.
                     '   Subjed to adjustrnent on 4/0122 and every 3 years after that for cases filed on or after the date of adiustment.

      I     Yes. Debtor't or Debtor          2   or both have primarily cgnsumer dsbts.
                    During the 90 days belore you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     I t'to         co to tine 7.
                     E Ves          List below each creditor to whom you paid a total of $600 or more and the tolal amounl you paid that creditor. Do not
                                    include payments for domestic support obligations, such as chrld support and alimony. Also, do not include payments to an
                                    attorney for this bankruptcy case.


       Credito/s Nam6 and          Add.ess                       Dates of   payment           Total   amount        Amount     you     Was this payment for ...
                                                                                                       pald               stillowe




Offioal Form   107                                      Statemont of Financlal Aftai6 lor lndividuaB Fillng fo.   Benkruptcy                                         pege 2

Sottware Coptrghr (c)1996-2019   8€stcase   LLC-MbestB€@m                                                                                               Best Cas€ Bankruprcy
            Case 2:19-bk-04635-DPC                                Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                       Desc
                                                                 Main Document    Page 27 of 34
 Debtol   1    ORSOLYA KARLOSAK                                                                                     Cas€ number       {ridow") 19-bk{/t635


7.    Mthin   1 year before you filed tor bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      /nsiders include your relatives; any general partners; relatives ofany general partnersi partnerships of which you are a general partner; corporatrons
      ofwhich you are an officer, diredor, person in control, or owner gf 20% or more of their votrng securities; and any managrng agent, rncluding one for
      a business you operate as a sole proprietor. 11 U.S.C S 101 lnclude payrnents for domestic support obligations, such as child supporl and
      alimony

      !No
      E] Yes Lrst all payments             to an insrder
       lnside/s Name and Addrcss                               Dates of paymont                      Total   amount        Amount      you       Reason for thB paymgnt
                                                                                                              paid              stillowe
8.    Wthin     1   year betore you filed for bankruptcy, did you make any paymgnts or tEnsfer any property on account of a debt that benefitcd an
      insider?
      lnclude paymenls on debts guaranteed or cosigned by an insider.

      lNo
      E Yes. List all payments to an insider
       lnsida/s N8m€ and Address                               Dates of payment                      Total   amount        Amount    you         Roason for this paymsnt
                                                                                                              paid              stillowe         lnclude cred o/sname

[l@      toentity Legal Actons, Repossessions, and Foreclosur6

9. Within 1 year b€rore you filed for bankruptcy, were you a party in any lawsuit, court action, or adminisbative                                    proceeding?
      List all such matlers, incJuding personal injury cases, small claims actions, divorces, colledion suits, paternity adions, support or custody
      modifi cations. and contracl disputes.

      ENo
      ! Yes. Fillin the details.
       Case tiu€                                               Nature ol the           casg         Coult or agency                           Status of the case
       Case numb€r
       SECURITY CREDIT SERVICES V.                             ctvtL                                SUPERIOR COURT                               I   pending
       ORSOLYA IBARRA                                                                               IOI W JEFFERSON                              E   on appeal
       cv2013-050346                                                                                STREET
                                                                                                    PHOENtX, Az 85003
                                                                                                                                                 E   Concluded


       SECURITY CREDIT SERVICES V.                             CIVIL                                SUPERIOR COURT                               I   pending
       ORSOLYA IBARRA                                                                               1O,I W JEFFERSON
                                                                                                                                                 E   on appeal
       cv20124           E71                                                                        STREET
                                                                                                                                                 E   Concluded
                                                                                                    PHOENtX, AZ 85003


10. Wthin      1    yea, betore you filed for bankruptcy, was any ol your property ,epossessed, toreclosed, gamished, attached, scizgd, or levied?
      Check all that apply and fill in the details below.

      D     No. Go to        tane 1 1.

      I     Yes Frll    rn   the rnformatron below.
       C.edltor Name and Address                               Describe ths Proporty                                                   Oate                        Valus of the
                                                                                                                                                                        property
                                                               Erplain what happoned
       SECURITY CREDIT SERVICES                                PAYCHECKS                                                               3-20 t9                          S/105.76
       2653 W Oxford Loop
       Oxford, MS 38655                                        E   Property was repossessed.
                                                               E   Property was foreclosed.
                                                               I   Property was garnished
                                                               El Property was attached, seized or levied




Offioal Form 107                                       Statement of   F   inanc ial   Affalr. ,or lndlvldu.13 Filing fo. Bankruptcy                                        Page 3
Soft*are Copynghl (c) 19€6-2019 B6sl     Cae LtC - M best@   @m
             Case 2:19-bk-04635-DPC                           Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                                     Desc
                                                             Main Document    Page 28 of 34
     Debtor   1   ORSOLYA KARLOSAK                                                                                       Cas€ number,,/",,o*n, I 9-bk-O/1635



1 1   .   yvithin 90 days berore you filed for bankruptcy, did any credltor, including a bank or financial institution, set of, any amounE from your
          accounts or refuse to make a payment because you owed a debt?
          I    tto
          E    Yes. Fillin the details.
          Creditor Name and              Address                             Describe the action thg    cEditortook                      Datenaction   was               Amount


't
     2. Wthin I    year berore you filed for bankruptcy, was any of your prop€rty in the possession of an assignse for the benofit of creditors, a
          cou,l-appoinled receiver, a custodian, or another official?
  lHo
  E Yes
EEEI List Certain Gifts and contributions
13. Wrthin         2     yea6 before you filed for bankruptcy, did you givs any gifts with                     a   total value ol more than 3600 per pe6on?
          !    tto
          E)   Yes. Fill in the details for each             gfi.
          Gilts with a total value of more than                     $600          Dsscribe tho gitts                                     Datss you     gave                 Value
          p€r pen on                                                                                                                     the gifts

          PeBon to l.Vhom You Gave tho Gift and
          Addr€ss:

14. Within         2 years      belo.e you filed for bankruptcy, did you give any gifts or contributions with a total valuo ot morG than t600 to any charity?
          I    tto
          E    Yes. Fill in the details for each             gfi or contribution.
          GlfiE or contributions to chariuos that                     total       o$cribe what you       contibuted                      Datss   you                        Value
          more lhan         $600                                                                                                         contributsd
          Charity's Name
          Address         (Nuntbor,   Sl'E!   City,   Sl:t!.nd ZP cod.)

EEEI                 st cenarn uosses

't
     5.   Wthin      1   year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
          or gambling?

          lNo
          E Yes. Fill in the details.
           Descdbe the property you lgst                    and           Describe any insuranco coverago tor the        loss            Dats of   ygur        Valu€ of property
           how the loss         occuned                                   lnctude the amount that insurance has paid. List pending
                                                                                                                                         loss                                  lost
                                                                          insurance claims on line33 ol Schedule N8: Property.

EEEI              List cenain Payments or Transfers

 16. Within t year belore you filed ror bankruptcy, did you or anyone else acting on your behalf pay or transter any prop€rty to anyone you
          consutted about seeking bankruptcy or prepating a bankruptcy pstition?
          lnctude any attorneys, bankruptcy petition preparers, or credit counselrng agencies for services required in your bankruptcy

          Eruo
          ! Yes Frllin the details
           pgrson \rvho Wag Paid                                                  Do3cription and value of any        property           Dato    payment              Amount ot
           Addr6s                                                                 transterEd                                             or ttansferwas                payment
           Email or rvebsito addrsss                                                                                                     made
           PeBon lrrho Mado the Paymsnt, if Not You
           ELLETT LAW OFFICES,                          P.C.                      ATTORNEYS          FEES                                    4-17.2019                   $93O.OO
           2999 N ,l4TH STREET
           Phoenix, AZ E50'18




 Otfioat Form      to7                                              Statement of Finencial Attairs for lndividu.ls Fillng tor   g.nkrupicy                                    page 4

 Soft€re Copr{Ehr (c)1S86-2019 Ae$ Cas€ LLC                -*w   b€st6e    cm                                                                                    Bosi Case Ba.ktuplcv
                  Case 2:19-bk-04635-DPC                                     Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                     Desc
                                                                            Main Document    Page 29 of 34
Oebtor    1     ORSOLYA KARLOSAK                                                                          Case    number,,rrno*,r l9-bk44535



17. Within I   year betore you filed for bankruptcy, did you or anyono else actlng on your b€halt pay o, transfe. any property to anyone who
      promised to help you deal with your creditoE or to make payments to your creditors?
      Do not include any payment or kansfer that you listed on line 16

      lNo
      D Yes. Fill in the details.
       Person \rullo Was Paid                                        Doscrlption and Yalue ofany        property            Date  paymont                 Amount of
       Address                                                       lransferrod                                                     waa
                                                                                                                            or transfer                    payment
                                                                                                                            made

18. Wthin    2 yoa6 bgfore you filed tor bankruptcy, did you sgll, trado, or othgrwis€ transrer any propsrty to anyone, other than prop€rty
      transferrsd in th6 ordinary course ot your business or financial affairs?
      lnclude both outright transfers and kansfers made as security (such as the granting of a security interest or morlgage on your property). Oo not
      include gifis and transfers that you have already listed on this statement
      !No
      E Yes. Fillin the detarls.
       polson trrho R6c6ivsd Transter                                                    of
                                                                     Description and yalus                       Describe any propcrty    or      Date transter was
       Addresg                                                       Properry   trarcfered                       paymgnts received or     debts   made
                                                                                                                 paid in exchange
      Person's ielationship to you

19. Wthin    1O years before you filsd for bankruplcy, did you transfer any proPerty to a self-setued trust or similar device ot which you are a
      beneficiary? Cfhese are oflen called asset?rolection devi@s.)
      I    r.,ro

      E    Yes. Fillin the details.
       Name ot       trust                                           Description and valus of the property        transferred                     Date Transfer was
                                                                                                                                                  made

GEE            List of certain Financial Accounts. lnstrumsnts, Sare Deposit Boxes, and Storage Units
             ,l year before you filed for bankruptcy, we,e any tinancial accounts or instruments h€ld in your name, or tor your benetit, closed,
20. Within
      sold, moved, or transferred?
      lnclude checking, savings, money ma.ket, or other linancial accounts: certificates o, deposit; shares in banks, credit unions, brokerage
      houses, psnsion funds, coop€ratives, assoclations, and other financial institutions.
      Iuo
      E Yes. Fill in the details.
       Name of Financial lnstitution and                        Last 4 digitgof   Type of accourt or                               was
                                                                                                                        Dats accgunt                   Last balance
       Address (lun*cr, snse! ctry, st{. rrdzp                  account    number instrument                            closed,sold,               belorg closing or
       cod.)                                                                                                            movod, or                              transter
                                                                                                                        transtorrgd

21.   Do you now havg, or did you have within 1 year before you filed lor bankruptcy, any safe deposit box or other depository for securitiEs,
      cash, or othet valuables?

      I       r,ro
      E       Yes. Fitt in the details.
       Name ot Finansial      lnstitution                            VUho   eEe had acc6e to      it?      Oesqrib6 the   contenB                   Oo   you still
       Address (Nun6.., str!.t clty, StrL.nd zP        cod.)         AddreSS (r'tuln0...   St-t cttv,                                               have it?


22-   Have you stored proporty in a storage unit               o. placG other than your home within I ygat before you liled ,or banlruptcy?

      lxo
      E Yes. Fill in the details.
       Name ot Storag€ Facility                                      \rtho el36 has or had     acc6s       Ogscribe the   contents                  Do you     still
       Address (Nunb.r, StE! city, sirr. .nd zP        codel         to   it?                                                                       havg it?
                                                                     Addresa lNumb.r. sE6q clty,
                                                                     Siri. r|cl ZP Cod.)




Offciat Form    107                                    Statement of FlnancialAffaiB lor lndlvlduals Flling fo.   Bankruptcy                                            page   5


sofnrare coptnghl (c) 19s&2019 Besl Case LLC   -   ww boslce   c@                                                                                     Besl Case Aanktuptcv

              Case 2:19-bk-04635-DPC                            Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                      Desc
                                                               Main Document    Page 30 of 34
Debtor    1    ORSOLYA KARLOSAK                                                                                  Case number
                                                                                                                                  ',rrno*n, l9.bk{4635


GI?EI         tdentify propertv You Hold or Control ,or Someone Else

23.   Do you hold or control any property that someone else owns? lnclude any property you borrowed trom, are storing for, or hold in                             trust
      for someone.

      Ixo
      E    Yes. Fill in the details.
      Owne/s        Nams                                                  UJhere   b the   property?              Oescribe the    property                         Value
      AddreEs (Nurt        r,   $E r   Chy, St   i. .hd zP   code)        ffi'
                                                                                   stt+ c't  St.t"
                                                                                                   '- o'
EEM           cive oetails About Environmental lnrormation

For ths purpos€ of Pa.t 10, the following definitions apply:

I     Environmental law means any tederal, statg, or local statute or regulation cgnceming pollution, contamination, releases of hazardous or
      tgxic substanceg, wast€s, or material into the air, land, soil, surrace water, groundwater, or other medium, including statutes o,
      regulations cont olling the cleanup ol these substances, wastes, or material.
!     Sile means any location, tacility, or property as defined under any environmental law, whether you now own, operate, o. utiliz€ it or used
      to own, operate, or utilize it, including disposal sites.
a      Hazardous mateia, means anything an envlronmental law defin6s as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Roport all notices, releases, and proceedings that you know about, rsgardless ol whgn they occu.red.

2,4. Has any govemmental unit notified you that you may be liable gr potentially liable under or in violation of an environmental law?

      llo
      E Yes. Fillin the details.
       Name ot Eite                                                       Govemmental       unit                        Enyironmental law, i,   you      Oate of noticc
      Address ltturtor,         stxt   clty,   $.r..nd zP    cod.)        Addres€ lNumb... St!.t cltv, sut.   md        kngw lt


25.   Have you notified any governmental unit of any relEase of hazardous material?

      I    tto
      E    Yes. Fill in the details.
       Name ol      slts                                                   Govemmental unit                             Environmgntal law, iI   you      Date of notice
       Address (Nun$.r, sEe! clty, sirb dtd zP               Cod.)         Address (Num!.t, St6! cltv, si.t   .nd       know it


26-   Have you boen a party in any                judicial or administr.tive proceeding under any environmental law? lnclude settlements and ordcrs.

      luo
      E Yes. Fill in the details.
       Ca3e Title                                                                 agency
                                                                           Court or                               Nature ot the   case                   Status of the
       Case Number                                                         Name                                                                          Gase

                                                                           3*:r.::,f;t:" "*'"'o'
EEffi          Giw Details About Your Business or Connections to Anv Business

27. \Mthin        4 years before       you filgd tor bankruptcy, did you own a business or havs any of the following connections to any business?
              E   A sole proprietgr or selt-employed in a trade, prqfession, or oth€r activity, eitherfull-time or part-time

              E   A membor of a limited liability company (LLC) or limited liability partns6hip (LLP)

              E   A partner in a partne.ship

              E   An officer, director, or managing executive of a corporation

              E   An ownor of at least 5% oI ths voting or equity securities of a corporation




Otfioal Form   107                                           Statement of Flnancial AflalE for lndividuals Fillng for   Bankruptcy                                  page 6

Soriware CopyrEhr (c) 19s+2019 Besr Case LLC -       M b.st6s cm                                                                                          8en Ca$ Banr@picv
           Case 2:19-bk-04635-DPC                                   Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                       Desc
                                                                   Main Document    Page 31 of 34
oebtor      1    ORSOLYA K./\RLOSAK                                                                                 Case   number,,rrno*nr'19-bk{4635



      I        No. None        ofthe above applies. GotgPa.t'12.
      E       Yes. Check all that apply above and                   fill in the details below for each business.
          Business Name                                                  Descrlbo the nature ofth€ business                Employer ldentlfl cation number
          Addr8ss                                                                                                          Do nol lnclude Social Sgcurity numb€r or lTlN.
          ({ud.., St .t      City.   Sd.   md ZP Co.|   )                Name of accountant 01 bookkooper
                                                                                                                           Dates businsss existed

28, \Mthin     2 years berore you filed lor bankruptcy, did you give a linancial statement to anyone about your business? lnclude all ,inancial
      institutions, creditors, or other parties.

      !       tto
      E       Yes. fitt ln ttre oetails below.
          Name                                                           Date ls3ued
          Address
          lNumb.r,   St   €t Cliy,   Stli..ndZP   CotL)

llEiID!         siqn Betow

I have read the answe,s on this Saalemert ol Financial Affai6 and any attachments, and I declare under penalty of periury that the answers
are true and corect. I undeGtand that making a false statgment, concealing property, or obtaining money or property by fraud in connection
with a                    can result in tines up to t250,000, or imprigonment ,or up to 20 ysars, or both.
                        't 5't 3hd 3571.




              YA                                                                 Signaturs of Debtor 2
Signature of Debtor              I
Date April 24,2019                                                                Date

Did you attach additional pages                   to Your State,ll,enl of Financial Afi.irs for lndlviduals Filing for Bankruptcy lolficial Fonn        1071?
I   tto
E   ves

Did you pay or agree to pay someqne who is not an attomoy to hslp you                              fill gut bankruptcy torms?
lruo
E   Yes Name of Person                          Attach the Bankruptcy Pelition Prcparcls ltotic€, Declarcton, and Signature (Offrcial Form 119).




Offoat Form      107                                            Statement of Financlal Affei6 lor lndivlduals Filing lor Bankruptcy                                    Page 7

Sofr*?r€ Coptnghl (c) 1952019 B6sl C6se LLC '             *w   besl€e   c6
               Case 2:19-bk-04635-DPC                                    Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                     Desc
                                                                        Main Document    Page 32 of 34
Fill in this information to identrfy your case:

Debtor    1                ORSOLYA KARLOSAK

Debtor 2


United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA

Casenumber 19-bk-0/1635
                                                                                                                                       E     Checl   if   this is an
                                                                                                                                             amended filing



Official Form 108
Statement of lntention for lndividuals Filing Under Chapter                                                                        7                              ruts

tfyou ar6 an individual liling under chapter 7, you must fill out this form if:
I credito6 have claims secur.d by your properg, or
! you have leased personal prope.ty and ths lsase has not oxpired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meetlng of creditoG,
        whichever is earlier, unless the coun extends the time lor causa. You mugt also send copies to the credito6 and lessors you list
        on the form

lf two married peopls are tiling together in a joint case, both are equally r€sponsible lor supplying correct information. Both debtors must
          slgn and date the form.

Be as complete and accurate as possible. lf more space is n€eded, attach a separate                      shclt to lhis torm. On thG top of any additional pages,
              wdte your name and case number (it known).

lilEll        List Your Credito6 \rvho Have Secur6d Claims

1. For any   creditors that you list.d in Part 1 ot Schedule O: Creditors Who Have Claims Secured by Property (Official Form i06D), till in the
    intormation below.
     ldeoory the cEdltor.nd the proporry th.t t coll.r.r.l       lithat do you lnEnd to do wlth the property that   Oid you clalm the proparly
                                                                 secutcs a dobt?                                    as erempt on Schodule C?

    Creditor's                                                             E   Surrende. lhe property.                                E   tto
    name:                                                                  E   Retain the property and redeem it.
                                                                           E   Retain the property and enter into a                   D ves
    Descriptron oI                                                             Reafrfination Agrcement
    property                                                               E   Retain the property and [explain]:
    securing debt:


    Creditols                                                              E   Sunender the property                                  Druo
    name:                                                                  E   Retain the property and redeem it
                                                                           E   Retain the property and enter into a                   E   Yes
    Description of                                                             Re afri tmation Ag re e ment
    property                                                               E   Retain the property and lexplain]
    securing debt:


    Creditor's                                                             E   Sufiender the property.                                E llo
    name'                                                                  E   Retain the property and redeem it.
                                                                           E   Retain the property and enter into a                   E ves
    Desc.iption of                                                             Reaffi mation Agreemenl.
    property                                                               E   Retain the property and lexplain]l
    securing debt:


    Creditor's                                                             E   Sunender the property                                  E    t'to



Offcial Form     108                                      Statement of lniention for lndividuals Filing Under Chapter     7                                            page   1


Sonk.e   Copynghr (c)   1992019   Besl   Ca$   LLC   '*wb€sless @m                                                                                        Best Cas6 Aankruplcy




              Case 2:19-bk-04635-DPC                            Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                        Desc
                                                               Main Document    Page 33 of 34
    Debtor   1   ORSOLYA KARLOSAK                                                                     Case number (/rrnowa)   19-bk-04635

      namei                                                             E   Retain the property and redeem it.                  E    ves
                                                                        E   Retain the properry and enter into a
      Description of                                                        Re afli matio n Agreene n l.
      property                                                          E   Retain the property and [explain]:
      securing debt:



l           List Your Unexoired Pe6onal Pro9erty Leages
For any unexpired parsonal property lease that you listed in Schedule G: Executory Contracts and unexpired Leases (Official Form 106G), fill
in lhe information b€low. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assums an unexpired personal property leaso it the trustee does not assume it. 11 U.S.C. S 365(pX2).

    Descrlbe your unsxpircd peEonal propofty leages                                                                       Wlll tho lease b€ a$umod?

    Lessois name               DERRICK GEIST                                                                              tr   No

                                                                                                                          I    Yes


    Description of   leased RESIDENTIAL LEASE
    Property:



EEsisnBetow
Under penalty of peri              I declare   that I have indicated my intention about any property of my estate that secu.es a debt and any p€.sonal
property thatis si+biect       t                    lease.

 x                                                                                  x
         ORSOfYA                                                                        Signature of Debtor 2
         Signature of Debto,


         Date        April 24, 2019                                                 Date




Ofrcial Form 108                                      Statement of lnlention for lndividuals Filing Under Chapter 7                                   page 2

Sdt*are CopFghl (c) 19S-2019 B6sl    Ca* LLC Mb€stee@m


              Case 2:19-bk-04635-DPC                          Doc 6 Filed 04/24/19 Entered 04/24/19 17:27:37                                Desc
                                                             Main Document    Page 34 of 34
